Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
Applicant's request for reconsideration of the finality of the rejection (Petition 03/11/2021) of the last Office action (02/25/2021 was a final OA now indicated as a non-final OA) is persuasive and, therefore, the finality of that action is withdrawn. Applicant has submitted a new set of claims (04/20/2021) with Claims 1-6 & 8-22 currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-6 & 8-22 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James Goodberlet on 05/18/2021 (see PTO413b & attached correspondence).
The application has been amended as follows: 
a first optical pulse of the pulsed laser beam; 		a vessel defining a sealed cavity; 		a fluid disposed in the sealed cavity; 		an optical element, in optical communication with the beam-shaping element and the fluid, to focus the first optical pulse of the pulsed laser beam within the fluid to at least one focal point, the first optical pulse of the pulsed laser beam generating at least one acoustic shockwave by causing breakdown of the fluid at the at least one focal point; and 		an acoustic outlet, on at least one side of the vessel, to transmit the at least one acoustic shockwave into at least a portion of a medium surrounding the optical breakdown acoustic transducer, wherein the beam shaping element is configured to shape the spatial wave front of a subsequent optical pulse so that the subsequent optical pulse is focused into the sealed cavity to at least one second position that is different from the at least one focal point.

Allowable Subject Matter
Claims 1-6 & 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1, 11 & 15. The prior art fails to disclose or motivate one skilled in the art to provide an optical breakdown acoustic transducer an optical breakdown acoustic transducer, with a pulsed light source to emit a pulsed laser beam  a beam shaping element, in optical 

3U.S. Application No. 16/116,561Attorney Docket No. MIT-19428US01Specifically, the prior art does not teach modifying  a shape of a wave front of a subsequent optical pulse such that the at least one focal point moves from one or more first positions within the sealed cavity for the optical pulse to one or more second positions for the subsequent optical pulse within the sealed cavity.

The closest prior art is Bratchenia (US 20150133848) which discloses an optical breakdown acoustic transducer, with a pulsed light source to emit a pulsed laser beam  a beam shaping element, in optical communication with the pulsed light source to shape a spatial wave front of the pulsed laser beam and  a vessel defining a sealed cavity where a fluid disposed in the sealed cavity an optical element, in optical communication with the beam-shaping element and the fluid  to focus the pulsed laser beam within the fluid.
Bratchenia does not disclose using modifying  a shape of a wave front of a subsequent optical pulse such that the at least one focal point moves from one or more first positions within the sealed cavity for the optical pulse to one or more second positions for the subsequent optical pulse within the sealed cavity.
Regarding Dependent Claims 2-6, 8-10, 12-14 & 16-22.  The dependent claims further define the invention over the nearest reference by claiming details on the acoustic pulse and the pressure conditions of the sealed fluid.



                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856            

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856